Opinion issued August 6, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00044-CV
                             ———————————
     HITECH PRODUCTS, INC. AND DAVID E. DODD, BOTH D/B/A
              FANTASTIC FOUNTAINS, Appellants
                                          V.
        SIGMA MARBLE & GRANITE – HOUSTON, INC., Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-30253


                           MEMORANDUM OPINION

      Appellants, HiTech Products, Inc. and David E. Dodd, have failed to timely

file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)

(governing failure of appellant to file brief). Appellee, Sigma Marble & Granite –

Houston, Inc., has filed a motion, based on appellants’ failure to timely file a brief,
requesting that we affirm the trial court’s judgment or, alternatively, dismiss this

appeal. After being notified that this appeal was subject to dismissal, appellants

did not respond to either the notice or appellee’s motion. See TEX. R. APP. P.

42.3(b).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                         2